IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 30, 2008
                                No. 07-50710
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CHERI LEE MORGAN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:06-CR-289-10


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Cheri Lee Morgan appeals the sentence imposed following her guilty plea
conviction of possession with intent to distribute methamphetamine. Morgan
argues that the district court erred by failing to account for the drugs that she
obtained for personal use, rather than to distribute. She also contends that
there was insufficient evidence to support the quantity and duration of
distribution for which she was held accountable. Additionally, Morgan argues



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50710

that the district court clearly erred by denying her an adjustment under
U.S.S.G. § 3B1.2 for playing a minor role in the offense.
      As part of the factual basis for Morgan’s guilty plea, she admitted that,
beginning in or about January 2003, she obtained methamphetamine in part to
sell to others and in part to support her drug habit. Because she was arrested
in December 2005, the district court’s use of a 35-month period in calculating her
distribution activities is not clearly erroneous. See United States v. Betancourt,
422 F.3d 240, 246 (5th Cir. 2005). The district court based its findings regarding
the quantity of drugs for which Morgan was responsible only on the amount that
she distributed and did not include the amount she obtained for personal use.
Morgan has not shown that the information the district court relied on in
determining the quantity of drugs was materially untrue. See United States v.
Alford, 142 F.3d 825, 832 (5th Cir. 1998). Accordingly, she has not shown that
the district court clearly erred in determining that she distributed at least 1.5
kilograms of methamphetamine. See Betancourt, 422 F.3d at 246.
      To the extent that Morgan was sentenced based only on her own conduct
in distributing at least 1.5 kilograms of methamphetamine, she did not play a
minor role in this offense. See United States v. Atanda, 60 F.3d 196, 199 (5th
Cir. 1995). To the extent the district court may have considered her role in the
larger drug operation, the court also did not clearly err in finding that she did
not play a minor role. See United States v. Villanueva, 408 F.3d 193, 203-04 (5th
Cir. 2005). Morgan’s actions were not peripheral to the advancement of the
illicit activity, particularly given her introduction into the operation of women
who were sometimes recruited to participate in it. Additionally, even though she
distributed a smaller quantity of drugs than the other indicted participants,
there was testimony that, of the dealers in this drug operation, she ranked
toward the top of the list. Morgan has not shown that this information was
materially untrue. See Alford, 142 F.3d at 832.
      AFFIRMED.

                                        2